Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's amendment
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney David Oren (Reg. 38694) on 3/5/2021

3. Please amend the claims as following:
1 (Currently Amended) A power supply apparatus having a power saving function, comprising:
a first power supply device to couple to an AC power supply; a first communication circuit to couple to the first power supply device and to a communication line;
a connector to couple to the first communication circuit and the communication line;
a first controller to couple to the first communication circuit and the connector, wherein the connector is controlled by the first controller:
a second communication circuit to couple to the communication line and to the AC power supply; 
a second power supply device to couple to the AC power supply; a wakeup voltage generator to couple to the communication line and the second power supply device to provide a voltage; and

a pulse transformer connected to the second power supply device to provide a pulse signal; and
a switch device to couple to the pulse transformer, and to be driven by the second controller which is separate from the first controller through the communication line, and
wherein the pulse transformer transmits the pulse signal when the switch device is turned on by control of the second controller, and
wherein a secondary side of the pulse transformer is coupled to the first communication circuit and the connector through the communication line.

6.    (currently Amended) The power supply apparatus according to claim 5, wherein the switch device is coupled between the primary side of the pulse transformer and a ground of the second power supply device.

9.    (Currently Amended) An air conditioner comprising an indoor unit and an outdoor unit to couple to each other through a communication line,
wherein the outdoor unit comprises:
a first power supply device to couple to an AC power supply;
a first communication circuit to couple to the first power supply device and to the communication line; a connector to couple to the first communication circuit and the communication line; and a first controller to couple to the first communication circuit and the connector, wherein the connector is controlled by the first controller, and wherein the indoor unit comprises:

wherein the wakeup voltage generator includes:
a pulse transformer to couple to the second power supply device to provide a pulse signal; and a switch device to couple to one side of the pulse transformer, and to be driven by the second controller which is separate from the first controller through the communication line, and wherein the pulse transformer transmits the pulse signal when the switch device is turned on by control of the second controller, and
wherein a secondary side of the pulse transformer is coupled to the first communication circuit and the connector through the communication line.

13.    (Currently Amended) The air conditioner according to claim 9, wherein a primary side of the pulse transformer is coupled to the second power supply device and [[a]] the secondary side of the pulse transformer is coupled to the communication line.

14.    ( Currently Amended) The air conditioner according to claim 13, wherein the switch device is coupled between the primary side of the pulse transformer and a ground of the second power supply device.

16. (Currently Amended) An air conditioner comprising an indoor unit and an outdoor unit to couple to each other through a communication line, wherein the indoor unit comprises:


an indoor unit controller to couple to the communication circuit and the wakeup voltage generator,  wherein when a power saving state is released, the indoor unit controller provides a signal to the wakeup voltage generator to provide a pulse wave wakeup signal to the outdoor unit through the communication line, wherein the wakeup voltage generator includes:
a pulse transformer to couple to the power supply device to provide a 
pulse signal; and
a switch device to couple to one side of the pulse transformer, and to be driven by the indoor unit controller, and
wherein the pulse transformer transmits the pulse signal when the switch device is turned wherein a primary side of the pulse transformer is coupled to the power supply device and a secondary side of the pulse transformer is coupled to the communication line, and
wherein the switch device is coupled between the primary side of the pulse transformer and a ground of the power supply device.

Allowable Subject Matter
4. 	Claims 1-3, 5-11, 13-16, 20-22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 9, 16, the prior art of record ( Lee ( US20130067941) Ng (US20100329363)  teaches a power supply apparatus having a power saving function ([0083] of Lee standby mode), comprising: a first power supply device ( e.g., 210, Fig. 2) to couple to an AC power supply ([0063] of Lee The outdoor unit 200 is connected to an external commercial power supply, receives AC power Supplied from the external commercial power Supply);

a connector ( e.g., 250, CT2, Fig. 2 of Lee) to couple to the first communication circuit ( e.g., 240, Fig. 2 of Lee) and the communication line ( e.g., CL1, CL2, Fig. 2 of Lee), wherein the connector ( e.g., 250, CT2, Fig. 2 of Lee) is controlled by the first controller ( e.g., 220, 270, Fig. 2 of Lee) ; a first controller ( e.g., 220, Fig. 2 of Lee) to couple to the first communication circuit( e.g., 240, Fig. 2 of Lee) and the connected e.g., 250, Fig. 2 of Lee) ( e.g., 220 coupled to 250 through 270, Fig. 2 of Lee); a second communication circuit ( e.g., 150, Fig. 2 of Lee) to couple to the communication line{ e.g., CL1, CL2, Fig. 2 of Lee) and to the AG power supply (see [0074] of Lee, The first conversion unit 110 of the indoor unit 100 is connected to a first power terminal assembly PT1 (N, L), receives external commercial AG power supplied from the first power terminal assembly FT 1, converts the received external commercial AC power into DC power);  a second power supply device ( e.g., 110, Fig. 2 of Lee) to couple to the AC power supply{external commercial AC power through PT1, [0074] of Lee); a wakeup voltage generator { e.g., 160, Fig. 2) to couple to the communication line( e.g., CL1, CL2, Fig. 2 of Lee) and the second power supply device ( e.g., 110, Fig. 2 of Lee) to provide a signal (standby mode release signal, [0083] of Lee) ([0083]The first control unit 130 generates a trigger signal when the standby mode release signal is transmitted to the first control unit 130 through the first communication unit 150, and releases the standby mode and turns the first switching unit 160 on when the trigger signal is generated. )and a second controller ( e.g., 130, Fig. 2 of Lee) to couple to the second communication circuit ( e.g., 150, Fig. 2 of Lee) and the wakeup voltage generator ( e.g., 160, Fig. 2 of Lee),a wakeup voltage generator to provide a voltage ( Vsense, Fig. 5 of Ng), wherein the wakeup voltage generator includes: a pulse transformed the transformer connects to SI and R1, Fig. 5 of Ng) connected to the second power supply device ( connect to power supply-through Iwake, Fig. 5 of Ng) to provide a pulse signal ( e.g., Vsense 
However,  for claim 1 and claim 9, the prior art of record fails to teach or suggest a secondary side of the pulse transformer is coupled to the first communication circuit and the connector (wherein the connector is controlled by the first controller) through the communication line in combination with other limitations of the claim.
Regard to claims 2-3, 5-8, 10-11,13-15, 21-22, they depend on claim 1 or 9.
For claim 16, the prior art of record fails to teach or suggest wherein the switch device is coupled between the primary side of the pulse transformer and a ground of the power supply device in the indoor unit of an air conditioner  while the secondary side of the pulse transformer is coupled to the communication line which between the indoor unit and the outdoor unit in combination with other limitations of the claim.
Regard to claim 20, it depend on claim 16.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen(US9058169B2) teaches about method and system for waking up remote devices.
Malinin (US10230303B2) teaches about a wakeup circuit insides the isolated switching power converter without a controlled connector and communication line between an indoor unit and outdoor unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PINPING SUN/Primary Examiner, Art Unit 2836